UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/14 Item 1. Schedule of Investments. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 96.7% Biotechnology 81.2% a Acadia Pharmaceuticals Inc. United States $ a Acceleron Pharma Inc. United States a,b ADMA Biologics Inc. United States a,b Agios Pharmaceuticals Inc. United States a,b Akebia Therapeutics Inc. United States a Alder Biopharmaceuticals Inc. United States a Alexion Pharmaceuticals Inc. United States a Alkermes PLC United States a Alnylam Pharmaceuticals Inc. United States a,b Amarin Corp. PLC, ADR Ireland Amgen Inc. United States a,b Anthera Pharmaceuticals Inc. United States a Aquinox Pharmaceuticals Inc. Canada a,b ARIAD Pharmaceuticals Inc. United States a Arrowhead Research Corp. United States a Auspex Pharmaceuticals Inc. United States Avalanche Biotechnologies Inc. United States a,b BIND Therapeutics Inc. United States a Biogen Idec Inc. United States a BioMarin Pharmaceutical Inc. United States a Biospecifics Technologies Corp. United States a Bluebird Bio Inc. United States a Cara Therapeutics Inc. United States a,b Catalyst Pharmaceutical Partners Inc. United States a Celgene Corp. United States a Celldex Therapeutics Inc. United States a,b ChemoCentryx Inc. United States a Concert Pharmaceuticals Inc. United States a,b Curis Inc. United States a,b CytRx Corp. United States a,b Dicerna Pharmaceuticals Inc. United States a Dyax Corp. United States a Dynavax Technologies Corp. United States a Eleven Biotherapeutics Inc. United States a Fiveprime Therapeutics Inc. United States a Gilead Sciences Inc. United States a GlycoMimetics Inc. United States a,b Heat Biologics Inc. United States a Heron Therapeutics Inc. United States a,c Heron Therapeutics Inc., wts., 144A, 7/01/16 United States a Hyperion Therapeutics Inc. United States a Immune Design Corp. United States a Incyte Corp. United States a Insmed Inc. United States a,d Intarcia Therapeutics Inc., DD United States a Intercept Pharmaceuticals Inc. United States a InterMune Inc. United States a Isis Pharmaceuticals Inc. United States a Karyopharm Therapeutics Inc. United States a,b Keryx Biopharmaceuticals Inc. United States a,b Kite Pharma Inc. United States a,b La Jolla Pharmaceutical Co. United States a,c Lorus Therapeutics Inc. 144A Canada a Lpath Inc., A United States a MacroGenics Inc. United States a,b Mast Therapeutics Inc. United States a Mast Therapeutics Inc., wts., 6/14/18 United States a Medivation Inc. United States a,b MEI Pharma Inc. United States a,b Mirati Therapeutics Inc. Canada a Neurocrine Biosciences Inc. United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) a,b NewLink Genetics Corp. United States a,b Northwest Biotherapeutics Inc. United States a Northwest Biotherapeutics Inc., wts., 8/14/14 United States a,e Northwest Biotherapeutics Inc., wts., 2/20/19 United States a Novavax Inc. United States a,b OncoMed Pharmaceuticals Inc. United States a Oncothyreon Inc. United States a,b Orexigen Therapeutics Inc. United States a,c OvaScience Inc., 144A United States a Pharmacyclics Inc. United States a Portola Pharmaceuticals Inc. United States a PTC Therapeutics Inc. United States a Puma Biotechnology Inc. United States a Receptos Inc. United States a Regeneron Pharmaceuticals Inc. United States a SAGE Therapeutics Inc. United States a Sangamo BioSciences Inc. United States a Stemline Therapeutics Inc. United States a Sunesis Pharmaceuticals Inc. United States a Targacept Inc. United States a,b Tekmira Pharmaceuticals Corp. Canada a Tesaro Inc. United States a Threshold Pharmaceuticals Inc. United States a Threshold Pharmaceuticals Inc., wts., 3/16/16 United States a Tonix Pharmaceuticals Holding Corp. United States a,b Ultragenyx Pharmaceutical Inc. United States a Vertex Pharmaceuticals Inc. United States a,b Zafgen Inc. United States Life Sciences Tools & Services 3.5% a Fluidigm Corp. United States a Illumina Inc. United States Pharmaceuticals 12.0% Allergan Inc. United States a Aratana Therapeutics Inc. United States a,b Auxilium Pharmaceuticals Inc. United States a,f Celsus Therapeutics PLC, ADR United Kingdom a,b GW Pharmaceuticals PLC, ADR United Kingdom a,b Intra-Cellular Therapies Inc. United States a Jazz Pharmaceuticals PLC United States Marinus Pharmaceuticals Inc. United States a Nektar Therapeutics United States a Nuvo Research Inc. Canada a,c Nuvo Research Inc., 144A Canada a Relypsa Inc. United States a Repros Therapeutics Inc. United States a Revance Therapeutics Inc. United States a Sagent Pharmaceuticals Inc. United States a Salix Pharmaceuticals Ltd. United States a SciClone Pharmaceuticals Inc. United States Shire PLC, ADR Ireland a,b TherapeuticsMD Inc. United States Total Common Stocks and Other Equity Interests (Cost $924,653,199) Preferred Stocks (Cost $5,065,937) 0.5% Biotechnology 0.5% a,d FibroGen Inc., pfd., E United States Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $929,719,136) 1,396,183,269 Short Term Investments 10.3% Money Market Funds (Cost $48,989,469) 3.4% a,g Institutional Fiduciary Trust Money Market Portfolio United States 48,989,469 48,989,469 Investments from Cash Collateral Received for Loaned Securities (Cost $100,037,163) 6.9% Money Market Funds 6.9% h BNY Mellon Overnight Government Fund, 0.062% United States 100,037,163 100,037,163 Total Investments (Cost $1,078,745,768) 107.5% 1,545,209,901 Other Assets, less Liabilities ( ) % (108,348,416 ) Net Assets 100.0% $ 1,436,861,485 a Non-income producing. b A portion or all of the security is on loan at July 31, 2014. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2014, the aggregate value of these securities was $5,766,636, representing 0.40% of net assets. d See Note 5 regarding restricted securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At July 31, 2014, the value of this security was $1,093,665, representing 0.08% of net assets. f See Note 6 regarding holdings of 5% voting securities. g The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. h The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) Franklin Flex Cap Growth Fund Shares Value Common Stocks 98.4% Automobiles & Components 1.1% BorgWarner Inc. 400,000 $ 24,900,000 a Tesla Motors Inc. 50,000 11,165,000 36,065,000 Banks 2.8% a Signature Bank 300,000 34,317,000 a SVB Financial Group 325,000 35,431,500 a Talmer Bancorp Inc., A 800,000 10,712,000 a Texas Capital Bancshares Inc. 300,000 15,615,000 96,075,500 Capital Goods 8.9% Acuity Brands Inc. 125,000 13,408,750 a Chart Industries Inc. 225,000 17,111,250 a Colfax Corp. 425,000 26,762,250 Cummins Inc. 65,000 9,060,350 a DigitalGlobe Inc. 550,000 14,382,500 a HD Supply Holdings Inc. 325,000 8,261,500 Honeywell International Inc. 375,000 34,436,250 a,b The KEYW Holding Corp. 800,000 10,480,000 The Manitowoc Co. Inc. 725,000 19,256,000 a NOW Inc. 37,500 1,207,125 Pall Corp. 325,000 25,177,750 Precision Castparts Corp. 162,500 37,180,000 a Proto Labs Inc. 225,000 18,225,000 Rockwell Automation Inc. 150,000 16,749,000 Roper Industries Inc. 175,000 25,212,250 a United Rentals Inc. 225,000 23,827,500 300,737,475 Commercial & Professional Services 1.9% a IHS Inc., A 132,500 17,406,525 Nielsen NV 370,000 17,060,700 a Stericycle Inc. 154,400 18,165,160 a Verisk Analytics Inc., A 185,000 11,107,400 63,739,785 Consumer Durables & Apparel 4.0% a Kate Spade & Co. 300,000 11,349,000 a,b Lululemon Athletica Inc. 225,000 8,655,750 a Michael Kors Holdings Ltd. 325,000 26,481,000 NIKE Inc., B 425,000 32,780,250 a TRI Pointe Homes Inc. 800,000 10,808,000 a Under Armour Inc., A 650,000 43,387,500 133,461,500 Consumer Services 3.8% a Buffalo Wild Wings Inc. 100,000 14,532,000 a Chipotle Mexican Grill Inc. 27,500 18,493,750 a Chuy's Holdings Inc. 216,100 6,191,265 a Hilton Worldwide Holdings Inc. 400,000 9,684,000 Las Vegas Sands Corp. 335,000 24,739,750 a,b Noodles & Co. 400,000 11,240,000 Wynn Resorts Ltd. 200,000 42,640,000 127,520,765 Diversified Financials 3.4% a Affiliated Managers Group Inc. 115,000 22,913,750 Discover Financial Services 475,000 29,003,500 Evercore Partners Inc. 200,000 10,912,000 Financial Engines Inc. 176,600 6,878,570 Intercontinental Exchange Inc. 90,000 17,299,800 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) T. Rowe Price Group Inc. 375,000 29,122,500 116,130,120 Energy 5.5% Anadarko Petroleum Corp. 325,000 34,726,250 a Concho Resources Inc. 97,500 13,728,000 a Diamondback Energy Inc. 250,000 20,557,500 a Eclipse Resources Corp. 500,000 10,290,000 a FMC Technologies Inc. 250,000 15,200,000 National Oilwell Varco Inc. 125,000 10,130,000 a Oasis Petroleum Inc. 425,000 22,716,250 Oceaneering International Inc. 200,000 13,582,000 a Rice Energy Inc. 525,000 13,807,500 Schlumberger Ltd. 275,000 29,807,250 184,544,750 Food & Staples Retailing 0.6% a Sprouts Farmers Markets LLC 100,000 3,051,000 Whole Foods Market Inc. 450,000 17,199,000 20,250,000 Food, Beverage & Tobacco 1.4% a Boston Beer Inc., A 61,800 13,620,720 Mead Johnson Nutrition Co., A 185,000 16,916,400 a Monster Beverage Corp. 250,000 15,990,000 46,527,120 Health Care Equipment & Services 3.5% a Cerner Corp. 400,000 22,080,000 a DaVita HealthCare Partners Inc. 309,000 21,765,960 a DexCom Inc. 275,000 10,362,000 a Envision Healthcare Holdings Inc. 775,000 27,706,250 McKesson Corp. 180,000 34,534,800 116,449,010 Insurance 0.3% Aflac Inc. 150,000 8,961,000 Materials 4.4% Cytec Industries Inc. 460,000 46,391,000 Ecolab Inc. 550,000 59,691,500 Praxair Inc. 325,000 41,645,500 147,728,000 Media 5.6% a Charter Communications Inc., A 190,000 29,358,800 a Discovery Communications Inc., C 275,000 23,127,500 a Imax Corp. (Canada) 415,000 10,910,350 a Sirius XM Holdings Inc. 7,750,000 26,195,000 Time Warner Inc. 500,000 41,510,000 Twenty-First Century Fox Inc., B 550,000 17,413,000 The Walt Disney Co. 475,000 40,793,000 189,307,650 Pharmaceuticals, Biotechnology & Life Sciences 11.3% a Actavis PLC 375,000 80,347,500 a Alnylam Pharmaceuticals Inc. 225,000 12,161,250 a Biogen Idec Inc. 130,000 43,470,700 Bristol-Myers Squibb Co. 575,000 29,106,500 a Celgene Corp. 465,000 40,524,750 a Celldex Therapeutics Inc. 1,000,000 13,090,000 a Gilead Sciences Inc. 565,000 51,725,750 a Illumina Inc. 200,000 31,982,000 a Jazz Pharmaceuticals PLC 125,000 17,466,250 a Karyopharm Therapeutics Inc. 250,000 8,672,500 Perrigo Co. PLC 175,000 26,328,750 a Quintiles Transnational Holdings Inc. 375,000 20,598,750 Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) a Revance Therapeutics Inc. 200,000 6,136,000 381,610,700 Real Estate 1.0% American Tower Corp. 350,000 33,036,500 Retailing 6.3% a Amazon.com Inc. 155,000 48,513,450 a,b The Container Store Group Inc. 115,200 2,422,656 Dick's Sporting Goods Inc. 250,000 10,632,500 GNC Holdings Inc., A 275,000 9,022,750 a HomeAway Inc. 425,000 14,756,000 a Liberty Ventures, A 275,000 19,019,000 Lithia Motors Inc. 125,000 11,106,250 a LKQ Corp. 375,000 9,808,125 a Lumber Liquidators Holdings Inc. 150,000 8,133,000 a Netflix Inc. 40,000 16,908,800 a The Priceline Group Inc. 40,000 49,698,000 Tractor Supply Co. 225,000 13,988,250 214,008,781 Semiconductors & Semiconductor Equipment 3.6% a Cavium Inc. 375,000 17,493,750 Microchip Technology Inc. 675,000 30,388,500 a Nanometrics Inc. 435,600 6,777,936 a NXP Semiconductors NV (Netherlands) 700,000 43,645,000 Xilinx Inc. 550,000 22,621,500 120,926,686 Software & Services 16.4% a Alliance Data Systems Corp. 75,000 19,671,750 a ANSYS Inc. 200,000 15,388,000 a Bottomline Technologies Inc. 276,400 7,824,884 a BroadSoft Inc. 375,000 9,150,000 a CoStar Group Inc. 100,000 14,373,000 a Demandware Inc. 200,000 12,048,000 a Electronic Arts Inc. 706,900 23,751,840 a Facebook Inc., A 780,000 56,667,000 a,b FireEye Inc. 100,000 3,550,000 a FleetCor Technologies Inc. 200,000 26,558,000 a Fortinet Inc. 300,000 7,365,000 a Global Eagle Entertainment Inc. 550,000 5,610,000 a Google Inc., A 120,000 69,546,000 a Google Inc., C 80,000 45,728,000 a Guidewire Software Inc. 200,000 8,100,000 a LinkedIn Corp., A 90,000 16,257,600 MasterCard Inc., A 800,000 59,320,000 a NetSuite Inc. 150,000 12,646,500 a Pandora Media Inc. 275,000 6,908,000 a Salesforce.com Inc. 445,000 24,141,250 a ServiceNow Inc. 150,000 8,820,000 a Splunk Inc. 150,000 7,053,000 a Twitter Inc. 500,000 22,595,000 Visa Inc., A 240,000 50,642,400 a Workday Inc. 120,000 10,060,800 a Yelp Inc. 105,000 7,051,800 550,827,824 Technology Hardware & Equipment 6.6% Apple Inc. 1,000,000 95,570,000 a Palo Alto Networks Inc. 220,000 17,789,200 QUALCOMM Inc. 525,000 38,692,500 SanDisk Corp. 260,000 23,844,600 a Stratasys Ltd. 150,000 15,081,000 a Trimble Navigation Ltd. 450,000 13,905,000 Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) a,b Ubiquiti Networks Inc. 425,000 16,247,750 221,130,050 Telecommunication Services 0.7% a SBA Communications Corp. 225,000 24,059,250 Transportation 5.3% Canadian Pacific Railway Ltd. (Canada) 160,000 30,392,000 Expeditors International of Washington Inc. 225,000 9,715,500 a Genesee & Wyoming Inc. 255,900 25,520,907 a Hub Group Inc., A 575,000 26,553,500 Kansas City Southern 175,000 19,085,500 a Kirby Corp. 125,000 14,557,500 a Spirit Airlines Inc. 375,000 24,532,500 Union Pacific Corp. 290,000 28,509,900 178,867,307 Total Common Stocks (Cost $2,163,245,052) 3,311,964,773 Preferred Stocks (Cost $9,999,998) 0.4% Pharmaceuticals, Biotechnology & Life Sciences 0.4% a,c FibroGen Inc., pfd., E 2,227,171 12,338,527 Total Investments before Short Term Investments (Cost $2,173,245,049) 3,324,303,300 Short Term Investments 2.7% Money Market Funds (Cost $43,712,275) 1.3% a,d Institutional Fiduciary Trust Money Market Portfolio 43,712,275 43,712,275 Investments from Cash Collateral Received for Loaned Securities (Cost $48,570,100) 1.4% Money Market Funds 1.4% e BNY Mellon Overnight Government Fund, 0.062% 48,570,100 48,570,100 Total Investments (Cost $2,265,527,425) 101.5% 3,416,585,675 Other Assets, less Liabilities ( ) % (51,714,830 ) Net Assets 100.0% $ 3,364,870,845 a Non-income producing. b A portion or all of the security is on loan at July 31, 2014. c See Note 5 regarding restricted securities. d The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e The rate shown is the annualized seven-day yield at period end. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) Franklin Focused Core Equity Fund Country Shares Value Common Stocks 96.6% Consumer Discretionary 8.8% BorgWarner Inc. United States $ NIKE Inc., B United States Twenty-First Century Fox Inc., B United States The Walt Disney Co. United States Consumer Staples 3.4% CVS Caremark Corp. United States Mead Johnson Nutrition Co., A United States Energy 8.1% Anadarko Petroleum Corp. United States Marathon Oil Corp. United States Schlumberger Ltd. United States Financials 18.8% BlackRock Inc. United States a CBRE Group Inc. United States Citigroup Inc. United States Discover Financial Services United States The Hartford Financial Services Group Inc. United States JPMorgan Chase & Co. United States MetLife Inc. United States Health Care 16.2% a Actavis PLC United States Aetna Inc. United States Allergan Inc. United States Roche Holding AG Switzerland a Valeant Pharmaceuticals International Inc. Canada Industrials 9.3% The ADT Corp. United States a Armstrong World Industries Inc. United States FedEx Corp. United States a Genesee & Wyoming Inc. United States Information Technology 24.3% a Adobe Systems Inc. United States a eBay Inc. United States a Equinix Inc. United States a Google Inc., A United States a Google Inc., C United States MasterCard Inc., A United States Maxim Integrated Products Inc. United States Microsoft Corp. United States Motorola Solutions Inc. United States QUALCOMM Inc. United States Materials 7.7% Axiall Corp. United States LyondellBasell Industries NV, A United States The Mosaic Co. United States Total Common Stocks (Cost $52,653,014) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) (continued) Short Term Investments (Cost $4,927,697) 7.2% Money Market Funds 7.2% a,b Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $57,580,711) 103.8% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Strategic Series Statement of Investments, July 31, 2014 (unaudited) Franklin Global Government Bond Fund Country Principal Amount* Value Foreign Government and Agency Securities 69.9% France Treasury Note, 1.75%, 2/25/17 France 150,000 EUR $ 209,312 Government of Canada, 2.75%, 6/01/22 Canada 250,000 CAD 242,508 Government of Chile, 3.875%, 8/05/20 Chile 100,000 107,088 a Government of Finland, Reg S, 1.75%, 4/15/16 Finland 300,000 EUR 413,298 Government of France, 2.25%, 5/25/24 France 150,000 EUR 215,518 Government of Germany, 2.25%, 4/10/15 Germany 150,000 EUR 203,888 a Government of Indonesia, Reg S, 4.875%, 5/05/21 Indonesia 200,000 212,875 a Government of Lithuania, senior note, Reg S, 6.625%, 2/01/22 Lithuania 200,000 241,967 Government of Malaysia, 3.197%, 10/15/15 Malaysia 650,000 MYR 203,125 senior bond, 4.24%, 2/07/18 Malaysia 650,000 MYR 207,907 Government of Mexico, 7.75%, 12/14/17 Mexico 25,000 b MXN 210,082 8.00%, 12/07/23 Mexico 25,000 b MXN 219,405 senior bond, 5.95%, 3/19/19 Mexico 100,000 115,615 Government of Peru, senior bond, 6.55%, 3/14/37 Peru 200,000 252,271 Government of Poland, 3.25%, 7/25/25 Poland 900,000 PLN 281,317 5.75%, 4/25/29 Poland 750,000 PLN 294,276 a Government of Russia, senior bond, Reg S, 7.50%, 3/31/30 Russia 137,000 155,050 Government of Singapore, 2.375%, 4/01/17 Singapore 350,000 SGD 294,775 a Government of Slovenia, Reg S, 5.125%, 3/30/26 Slovenia 140,000 EUR 216,123 Government of South Africa, 8.00%, 12/21/18 South Africa 2,000,000 ZAR 190,495 Government of Spain, 5.75%, 7/30/32 Spain 300,000 EUR 530,387 a Government of the Netherlands, Reg S, 4.50%, 7/15/17 Netherlands 150,000 EUR 226,652 Italy Treasury Bond, a Reg S, 3.50%, 3/01/30 Italy 400,000 EUR 549,886 senior bond, 5.50%, 9/01/22 Italy 140,000 EUR 232,021 a senior bond, Reg S, 4.75%, 9/01/28 Italy 300,000 EUR 471,693 a senior bond, Reg S, 4.75%, 9/01/44 Italy 350,000 EUR 544,730 Queensland Treasury Corp., senior bond, 5.75%, 7/22/24 Australia 300,000 AUD 318,373 senior note, 6.00%, 7/21/22 Australia 300,000 AUD 320,891 a United Kingdom Treasury Bond, Reg S, 4.00%, 9/07/16 United Kingdom 200,000 GBP 358,511 a United Kingdom Treasury Note, Reg S, 2.75%, 1/22/15 United Kingdom 200,000 GBP 341,371 Total Foreign Government and Agency Securities (Cost $8,041,419) 8,381,410 U. S. Government and Agency Securities 18.5% U.
